Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are pending in this application.
4.	Claims 1, 8 and 14 have been amended.

Response to Arguments
5.	Applicant's arguments filed on April 6, 2021 have been fully considered but they are not persuasive. 
6.	With regards to independent claims 1, 8 and 14, Applicant contends that “neither Grass, Siwak, Slavin, either alone or in combination, teach, suggest, or disclose the limitations of claims 1,8, and 14: 
receiving over a local area network, by a camera stream router, one or more video streams from one or more cameras communicably coupled to a router via the local area network, wherein the router includes the camera stream router;
	detecting by inspecting the one or more video streams, by the camera stream router, an event associated with a camera of the one or more cameras;
	determining, by analyzing request/response data transmitted on the local area network, by the camera stream router in response to said detecting the event, an active screen from a plurality of screens communicably coupled to the router via the local area network; and 
routing, by the camera stream router, the video stream of the received one or more video streams from the camera associated with the detected event to the determined active screen”
	Examiner respectfully disagrees.	Grass discloses a video surveillance system comprising video cameras 103 and 104 are connected via network cables 106 and 107 to a router 105. The video surveillance systems at each location transmit the video surveillance information, in real-time or delayed, over a network such as the Internet 130 to the video surveillance service center 140. The video surveillance information may consist of video, images, audio, motion detection, and other such surveillance and user data(Thus video surveillance information can include one or more video streams). FIG. 1 shows the archive of the video surveillance information broken down into logical databases 142, 143 and 144 associated with each location 101, 111 and 121 respectively. Each location may have one or more video cameras associated with a router as shown in Fig. 1. For example, referring to FIG. 4, if motion is detected at location 401, an alert is sent to the video surveillance service center 420 by a connection through the Internet 410. The locations have one or more video cameras installed or other surveillance equipment such as motion detectors [See Figs. 1 and 4 and par. 0028-0035, 0045]. .
	The Office relied on Siwak for the teaching of a camera system comprising router and event detection components. In Siwak, the monitor (100) will generally include internally a communication system such as antenna (801) which is capable of communication through an established communication network, such as, but not limited to, a home wireless (e.g. Wi-Fi.TM.) router and network, a cellular communications network, a Bluetooth.RTM.  capable device (e.g. a cellular phone), or via connection to a wired communications network such as phone line, cable TV line, or home internet cable.  The monitor (100) will generally be a self-contained device which will usually be configured to be simply plugged in and connected to the network. The monitor (100) will generally include some form of detection apparatus as contemplated above.  The detection apparatus is a device whose purpose is to detect a signal indicative of an intruder.  Generally, the detection apparatus can comprise a visual apparatus, such as a camera, motion detector or IR detector, or a sonic apparatus such as a microphone.  Multiple such apparatuses may also be combined together with a system such as is shown in FIG. 8 where the monitor (100) includes a video camera (805), an infrared (IR) camera (807), and a microphone (809) that can all operate together or be used independently depending on desired operation. Generally, should the system be triggered (e.g. a potential burglar be detected), the processor (811) will generally activate a communication system (801) which will attempt to communicate with a human user.  Specifically, the communication system (801) will often comprise electronics for accessing a known communication network (such as a home wireless network (821)) and  [See Siwak: at least Figs. 1-10 and par. 0058-0065, 0069-0076]. 
	Further on, the Office relied on Slavin for the teaching of the determination of at least one screen from a plurality of screens, displays or monitor and routing video streams to the screen, display or monitor. More specifically, Slavin discloses that other devices or multiple devices may be registered as contacts and may receive live video directly from the camera 115, as well. The camera 115 may begin capturing video and initiate establishment of the connection with the mobile phone 130 based on the security system panel 120 detecting the alarm condition. For instance, the security system panel 120 may send a signal to the camera 115 in response to detecting the alarm condition and the camera 115 may begin capturing video and initiate establishment of the connection with the mobile phone 130 in response to receiving the signal. For example, in Fig. 3, system 200 establishes a first connection between a first device and a camera located in a monitored property associated with a user of the first device (310). The system 200 receives image data over the first connection (320). For example, the first device receives image data over the first connection established between the first device and the camera.  [See Slavin: at least Figs. 1-8C, col. 2 line 62- col. 6 line 7, col. 6 lines 20-49, col. 8 line 66- col.  10 line 49, col. 12 line 64- col. 14 line 63]. Thus, the system determines which device from a plurality of devices comprising a display or screen is used to establish a connection to enable the sharing of image data or video.
	Further on, Lamb, from the same field of endeavor, discloses a video monitoring and alarm verification system. More specifically, Lamb discloses status requests, status information, commands and acknowledgements are communicated directly between one or more of the Devices and central security controller 104 in response to signals from remote control 132. In this embodiment, auxiliary interface device 144 comprises circuitry and software to allow such status requests and commands to be routed from remote control 132 to central security controller 104 and from central security controller 104 to device 126 and on to television 130. In other embodiments, the functionality of auxiliary interface device 144 is incorporated into television 130, set-top box 128, amplifier/receiver 134, or remote control 132. It further is capable of communicating directly with central security controller 104, with or without the local-area network provided by modem/router/gateway 150, in order to transmit commands and to receive status information, and may be capable of receiving signals from camera 140/human sensing  [See Lamb: at least par. 0042-0043, 0051, 0058-0072].
	The combination of the cited references will produce the same functions as required by the independent claims with no unexpected results. 
	Accordingly, the Office stands the position that the cited prior art meet with the contended limitations.
All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grass (US 2011/0058034 A1)(hereinafter Grass) in view of Siwak et al.(US 2016/0012713 A1)(hereinafter Siwak)  in further view of Slavin et al.(US 8,520,072 B1)(hereinafter Slavin) in further view of Lamb et al.(US 2017/0318322 A1)(hereinafter Lamb).
	Regarding claims 1, 8 and 14, Grass discloses a method [See Figs. 1-6 , par. 0007-0020 regarding method for sharing the monitoring of video surveillance] , a machine-readable storage medium having stored thereon computer-executable instructions that, when executed, cause a router to perform operations[See Figs. 1-6 , par. 0007-0020, 0029-0034,0045 regarding application software, computer system, storage devices and connections to the network used by its users] , and a router[See at least Fig. 1 and par. 0028-0035 regarding at least a router 105] comprising:
one or more processors; and a machine-readable storage medium having stored thereon computer-executable instructions that, when executed, cause a router to perform operations[See Figs. 1-6 , par. 0007-0020, 0029-0034,0045 regarding application software, computer system, storage devices and connections to the network used by its users] comprising:
receiving over a local area network, by a camera stream router, / receive over a local area network one or more video streams from one or more cameras communicably coupled to a router via the local area network [See at least Fig. 1 and par. 0028-0035 regarding video cameras 103 and 104 are connected via network cables 106 and 107 to a router 105…The video surveillance systems at each location transmit the video surveillance information, in real-time or delayed, over a network such as the Internet 130 to the video surveillance service center 140. The video surveillance information may consist of video, images, audio, motion detection, and other such surveillance and user data. FIG. 1 shows the archive of the video surveillance information broken down into logical databases 142, 143 and 144 associated with each location 101, 111 and 121 respectively. Each location may have one or more video cameras associated with a router as shown in Fig. 1], and
detecting / detect by inspecting the one or more video streams an event associated with a camera of the one or more cameras [See Figs. 1 and4 and par. 0028, 0033, 0045 regarding for example, referring to FIG. 4, if motion is detected at location 401, an alert is sent to the video surveillance service center 420 by a connection through the Internet 410. The locations have one or more video cameras installed or other surveillance equipment such as motion detectors. Thus, the detection of motion being interpreted as event detection and as shown in Figs. 1 and 4, being associated with at least one video camera at a specific location].
Grass does not explicitly disclose wherein the router includes the camera stream router; detecting by inspecting the one or more video streams, by the camera stream router, an event associated with a camera of the one or more cameras / cause a / the router to perform operations comprising detect by inspecting the one or more video streams an event associated with a camera of the one or more cameras.
However, providing a camera system comprising router and event detection  components was well known in the art at the time of the invention was filed as evident from the teaching of Siwak[See at least Figs. 1-8 and par. 0058-0065, 0069 regarding the monitor (100) will generally include internally a communication system such as antenna (801) which is capable of communication through an established communication network, such as, but not limited to, a home wireless (e.g. Wi-Fi.TM.) router and network, a cellular communications network, a Bluetooth.RTM.  capable device (e.g. a cellular phone), or via connection to a wired communications network such as phone line, cable TV line, or home internet cable.  The monitor (100) will generally be a self-contained device which will usually be configured to be simply plugged in and connected to the network. The monitor (100) will generally include some form of detection apparatus as contemplated above.  The detection apparatus is a device whose purpose is to detect a signal indicative of an intruder.  Generally, the detection apparatus can comprise a visual apparatus, such as a camera, motion detector or IR detector, or a sonic apparatus such as a microphone.  Multiple such apparatuses may also be combined together with a system such as is shown in FIG. 8 where the monitor (100) includes a video camera (805), an infrared (IR) camera (807), and a microphone (809) that can all operate together or be used independently depending on desired operation… Generally, should the system be triggered (e.g. a potential burglar be detected), the processor (811) will generally activate a communication system (801) which will attempt to communicate with a human user.  Specifically, the communication system (801) will often comprise electronics for accessing a known communication network (such as a home wireless network (821)) and transmitting information to a remote users electronic device such as a smartphone (823) or computer using a standard communication protocol…].
 Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grass with Siwak teachings by including “wherein the router includes the camera stream router; detecting by inspecting the one or more video streams, by the camera stream router, an event associated with a camera of the one or more cameras / cause a / the router to perform operations comprising detect by inspecting the one or more video streams an event associated with a camera of the one or more cameras” because this combination will have the advantage of providing a self-contained device for intrusion detection[See Siwak: at least abstract, Figs. 1-8 and par. 0058-0065, 0069].
Grass and Siwak teach or suggest determining, by the camera stream router in response to said detecting the event, / determine, in response to detecting the event, an active screen communicably coupled to the router via the local area network; and routing, by the camera stream router, / route the video stream of the received one or more video streams from the camera associated with the detected event to the determined active screen[See Grass: Fig. 1, par. 0028-0035 regarding the user or users associated with each location may access their video surveillance information from the video surveillance service center through an Internet connection 151, or through a mobile connection 153 that connects a mobile device 152 to the Internet 130.   The video surveillance information may consist of video, images, audio, motion detection, and other such surveillance and user data…(Thus, captured video is send to at least one of the mobile devices 152 owned by the user associated with the location to be monitored).  See Siwak: Figs. 9-10, par. 0063-0076 regading should the system be triggered (e.g. a potential burglar be detected), the processor (811) will generally activate a communication system (801) which will attempt to communicate with a human user. The communication system (801) will often comprise electronics for accessing a known communication network (such as a home wireless network (821)) and transmitting information to a remote users electronic device such as a smartphone (823) or computer using a standard communication protocol. The user of the device (823) is then able to review the information, such as a video feed, and determine that if the "intruder" is, for example, just a child who arrived home early, or is actually someone unauthorized to be in view of the monitor (100)… A user device application (900) includes a device (823) pairing or registration feature, with accompanying interface elements. This generally enables the application (900) to "pair" or otherwise synchronize or connect with the intrusion detection systems (100) described herein…(Thus, the monitor 100 is configured to send video feed to the user device associated with the monitor 100)].
Grass and Siwak do not explicitly disclose determining, by the camera stream router in response to said detecting the event, / determine, in response to detecting the event,  an active screen from a plurality of screens communicably coupled to the router via the local area network; and routing, by the camera stream router, / route the video stream of the received one or more video streams from the camera associated with the detected event to the determined active screen.
[See at least Figs. 1-8C, col. 2 line 62- col. 6 line 7, col. 6 lines 20-49, col. 8 line 66- col.  10 line 49, col. 12 line 64- col. 14 line 63 regarding other devices or multiple devices may be registered as contacts and may receive live video directly from the camera 115, as well. The camera 115 may begin capturing video and initiate establishment of the connection with the mobile phone 130 based on the security system panel 120 detecting the alarm condition. For instance, the security system panel 120 may send a signal to the camera 115 in response to detecting the alarm condition and the camera 115 may begin capturing video and initiate establishment of the connection with the mobile phone 130 in response to receiving the signal…For example, in Fig. 3, system 200 establishes a first connection between a first device and a camera located in a monitored property associated with a user of the first device (310). The system 200 receives image data over the first connection (320). For example, the first device receives image data over the first connection established between the first device and the camera… The system 200 determines to establish a second connection with a second device that enables sharing of the received image data with the second device (330)… In response to the determination, the system 200 establishes the second connection between the first device and the second device (340)… (Thus, the system determines which device from a plurality of devices comprising a display or screen is used to establish a connection to enable the sharing of image data or video)].
 Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grass and Siwak with Slavin teachings by including “determining, by the camera stream router in response to said detecting the event, / determine, in response to detecting the event,  an active screen from a plurality of screens communicably coupled to the router via the local area network; and routing, by the camera stream router, / route the video stream of the received one or more video streams from the camera associated with the detected event to the determined active screen” because this combination will have the advantage of providing video transmission to at least one device of a plurality of devices when alarms or other activity of interest are detected [See Slavin: at least Figs. 1-8C, col. 2 line 62- col. 6 line 7, col. 6 lines 20-49, col. 8 line 66- col.  10 line 49, col. 12 line 64- col. 14 line 63].
Grass, Siwak and Slavin do not explicitly disclose determining, by analyzing request/response data transmitted on the local area network, by the camera stream router in response to said detecting the event, an active screen from a plurality of screens communicably coupled to the router via the local area network / determine, by analyzing request/response data transmitted on the local area network in response to detecting the event, an active screen from a plurality of screens communicably coupled to the router via the local area network.
However, the determination of presence of network request and network response data associated with a device coupled to a screen was well known in the art at the time of the invention was filed as evident from the teaching of Lamb [See Lamb: at least par. 0042-0043, 0051, 0058-0072 regarding status requests, status information, commands and acknowledgements are communicated directly between one or more of the Devices and central security controller 104 in response to signals from remote control 132. In this embodiment, auxiliary interface device 144 comprises circuitry and software to allow such status requests and commands to be routed from remote control 132 to central security controller 104 and from central security controller 104 to device 126 and on to television 130. In other embodiments, the functionality of auxiliary interface device 144 is incorporated into television 130, set-top box 128, amplifier/receiver 134, or remote control 132. It further is capable of communicating directly with central security controller 104, with or without the local-area network provided by modem/router/gateway 150, in order to transmit commands and to receive status information, and may be capable of receiving signals from camera 140/human sensing device 140/amplifier/speaker device 146, and/or microphone 148 typically via the local-area network.].
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grass, Siwak and Slavin with Lamb teachings by including “determining, by analyzing request/response data transmitted on the local area network, by the camera stream router in response to said detecting the event, an active screen from a plurality of screens communicably coupled to the router via the local area network / determine, by analyzing request/response data transmitted on the local area network in response to detecting the event, an active screen from a plurality of screens communicably coupled to the router via the local area network” because this combination will have the advantage of providing network interaction with a device comprising a display or screen[See Lamb: at least par. 0042-0043, 0051, 0058-0072].

	Regarding claims 2 and 15, Grass, Siwak, Slavin and Lamb teach all the limitations of claims 1 and 14, and are analyzed as previously discussed with respect to those claims. Further on, Grass, Siwak and Slavin teach or suggest wherein the active screen comprises one of a screen coupled to a computer, a television screen, and a screen of a mobile device[See Grass: Fig. 1, par. 0028-0035 regarding the user or users associated with each location may access their video surveillance information from the video surveillance service center through an Internet connection 151, or through a mobile connection 153 that connects a mobile device 152 to the Internet 130. See Siwak: Figs. 9-10, par. 0063-0076 regading should the system be triggered (e.g. a potential burglar be detected), the processor (811) will generally activate a communication system (801) which will attempt to communicate with a human user. The communication system (801) will often comprise electronics for accessing a known communication network (such as a home wireless network (821)) and transmitting information to a remote users electronic device such as a smartphone (823) or computer using a standard communication protocol. See Slavin: at least Figs. 1-8C, col. 2 line 62- col. 6 line 7, col. 6 lines 20-49, col. 8 line 66- col.  10 line 49, col. 12 line 64- col. 14 line 63 regarding mobile phone 130. The one or more user devices 240, 250 are devices that host and display user interfaces. The user device 240 may include a cell phone, a smart phone, a tablet PC, a personal digital assistant ("PDA"), or any other portable device configured to communicate over a network and display information.].
	Regarding claims 3, 9 and 16, Grass, Siwak, Slavin and Lamb teach all the limitations of claims 1, 8 and 14, and are analyzed as previously discussed with respect to those claims. Further on, Grass, Siwak and Slavin teach or suggest wherein the one or more cameras include a camera coupled to a baby monitor, a camera coupled to a doorbell, and a camera coupled to a security system [See Grass: Fig. 1 and par. 0028 regarding video cameras are installed in different home and business establishments as part of a video surveillance system. See Siwak: par. 0059-0060 regarding detection apparatus can comprise a visual apparatus, such as a camera, motion detector or IR detector, or a sonic apparatus such as a microphone. In an embodiment comprising a camera module, the camera module comprises a VGA camera. See Slavin: at least Fig. 1, col. 2 lines 40-61 regarding a camera 115 that captures images of the property 105 and a security system panel 120 of a security system that monitors the property 105 based on outputs of various sensors that sense physical events or conditions at the property 105].
Regarding claims 4, 10 and 17, Grass, Siwak, Slavin and Lamb teach all the limitations of claims 1, 8 and 14, and are analyzed as previously discussed with respect to those claims. Further on, Grass, Siwak and Slavin teach  or suggest wherein detecting the event associated with the camera comprises detecting one of a motion event or an audio event at the camera / wherein the computer-executable instructions to detect the event associated with the camera comprise computer-executable instructions to detect one of a motion event or an audio event at [See Grass: Figs. 1 and 4 and par. 0028, 0033, 0045 regarding for example, referring to FIG. 4, if motion is detected at location 401, an alert is sent to the video surveillance service center 420 by a connection through the Internet 410. Also, video surveillance information may consist of video, images, audio, motion detection, …Thus, the detection of motion being interpreted as event detection and includes audio and as shown in Figs. 1 and 4, being associated with at least one video camera at a specific location. See Siwak: par. 0013, 0054, 0059, 0061 regarding  each one of the one or more intrusion detection systems is selected from the group consisting of: a microphone, an infrared sensor, a motion detector, and a camera. The detection apparatus will generally be paired with a processor (811) which is capable of interpreting the output of the detection apparatus and making a determination if the detected signal is indicative of an intruder, or of something else. Similarly, such a system may be able to detect that the motion is that of a human as opposed to drapes being moved by the activation of a central heating system or simply changing IR signals due to distribution of heated or cooled air within the room…See Slavin: at least Figs. 1-2, col. 3 lines 4-25, col. 7 line 64- col. 8 line 11 regarding the camera 115 also may begin capturing video and initiate establishment of the connection with the mobile phone 130 based on the user 110 triggering a motion sensor (e.g., a Passive Infrared Motion detector) included in the camera 115. The camera 115 further may begin capturing and locally storing video based on the security system panel 120 detecting the door opening event or trigger of its own internal motion sensor and then initiate establishment of the connection with the mobile phone 130 based on the security system panel 120 detecting the alarm condition…].
Regarding claims 5, 11 and 18, Grass, Siwak, Slavin and Lamb teach all the limitations of claims 1, 8 and 14, and are analyzed as previously discussed with respect to those claims. Further on, Lamb teach or suggest wherein determining, by the camera stream router, the active screen comprises determining presence of network request and network response [See Lamb: at least par. 0042-0043, 0051, 0058-0072 regarding status requests, status information, commands and acknowledgements are communicated directly between one or more of the Devices and central security controller 104 in response to signals from remote control 132. In this embodiment, auxiliary interface device 144 comprises circuitry and software to allow such status requests and commands to be routed from remote control 132 to central security controller 104 and from central security controller 104 to device 126 and on to television 130. In other embodiments, the functionality of auxiliary interface device 144 is incorporated into television 130, set-top box 128, amplifier/receiver 134, or remote control 132. It further is capable of communicating directly with central security controller 104, with or without the local-area network provided by modem/router/gateway 150, in order to transmit commands and to receive status information, and may be capable of receiving signals from camera 140/human sensing device 140/amplifier/speaker device 146, and/or microphone 148 typically via the local-area network.].
Regarding claims 6, 12 and 19, Grass, Siwak, Slavin and Lamb teach all the limitations of claims 5, 11 and 18, and are analyzed as previously discussed with respect to those claims. Further on, Lamb teaches or suggests  wherein determining the presence of network request and network response data comprises determining the presence of network request and network response data associated with user interaction with an application on the device / wherein the computer-executable instructions to determine the presence of network request and network response data comprise computer-executable instructions to determine the presence of network request and network response data associated with user interaction with an application on the device[See Lamb: par. 0042-0043, 0051, 0058-0072, 0081-0089 regarding status requests, status information, commands and acknowledgements are communicated directly between one or more of the Devices and central security controller 104 in response to signals from remote control 132. In this embodiment, auxiliary interface device 144 comprises circuitry and software to allow such status requests and commands to be routed from remote control 132 to central security controller 104 and from central security controller 104 to device 126 and on to television 130. In other embodiments, the functionality of auxiliary interface device 144 is incorporated into television 130, set-top box 128, amplifier/receiver 134, or remote control 132…The result of the foregoing is that when a user operates remote control 132 to obtain a status of security system 100 or enters a command for security system 100 to perform one or more actions, security dashboard 220 is displayed via television 130 for the user to observe the status of security system 100 and determine whether commands sent to security system 100 were successfully performed or not…Thus, there is interaction with the user related to the network requests and responses].
Regarding claims 7, 13 and 20, Grass, Siwak, Slavin and Lamb teach all the limitations of claim 1, 8 and 14, and are analyzed as previously discussed with respect to that claim. Further on, Grass, Siwak and Slavin teach or suggest wherein determining, by the camera stream router, the active screen comprises determining that a device coupled to the active screen is configured with a screen or monitor / wherein the computer-executable instructions to determine the active screen comprise computer-executable instructions to determine that a device coupled to the active screen is configured with a screen or monitor [See Grass: Fig. 1, par. 0028-0035 regarding the user or users associated with each location may access their video surveillance information from the video surveillance service center through an Internet connection 151, or through a mobile connection 153 that connects a mobile device 152 to the Internet 130.   The video surveillance information may consist of video, images, audio, motion detection, and other such surveillance and user data…(Thus, captured video is send to at least one of the mobile devices 152 comprising a display or screen owned by the user associated with the location to be monitored).  See Siwak: Figs. 9-10, par. 0063-0076 regarding should the system be triggered (e.g. a potential burglar be detected), the processor (811) will generally activate a communication system (801) which will attempt to communicate with a human user. The communication system (801) will often comprise electronics for accessing a known communication network (such as a home wireless network (821)) and transmitting information to a remote users electronic device such as a smartphone (823) or computer using a standard communication protocol. The user of the device (823) is then able to review the information, such as a video feed, and determine that if the "intruder" is, for example, just a child who arrived home early, or is actually someone unauthorized to be in view of the monitor (100)… A user device application (900) includes a device (823) pairing or registration feature, with accompanying interface elements. This generally enables the application (900) to "pair" or otherwise synchronize or connect with the intrusion detection systems (100) described herein…(Thus, the monitor 100 is configured to send video feed to the user device comprising a screen or display associated with the monitor 100). See Slavin: at least Figs. 1-8C, col. 2 line 62- col. 6 line 7, col. 6 lines 20-49, col. 8 line 66- col.  10 line 49, col. 12 line 64- col. 14 line 63 regarding other devices or multiple devices may be registered as contacts and may receive live video directly from the camera 115, as well. The camera 115 may begin capturing video and initiate establishment of the connection with the mobile phone 130 based on the security system panel 120 detecting the alarm condition. For instance, the security system panel 120 may send a signal to the camera 115 in response to detecting the alarm condition and the camera 115 may begin capturing video and initiate establishment of the connection with the mobile phone 130 in response to receiving the signal…For example, in Fig. 3, system 200 establishes a first connection between a first device and a camera located in a monitored property associated with a user of the first device (310). The system 200 receives image data over the first connection (320). For example, the first device receives image data over the first connection established between the first device and the camera… The system 200 determines to establish a second connection with a second device that enables sharing of the received image data with the second device (330)… In response to the determination, the system 200 establishes the second connection between the first device and the second device (340)… (Thus, the system determines which device from a plurality of devices comprising a display or screen is used to establish a connection to enable the sharing of image data or video). (In all cases, it is understood that there is a determination that the active screen is configured as a screen or monitor to transmit the video signal for display)].


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ana Picon-Feliciano/Examiner, Art Unit 2482   



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482